      Case 1:21-cv-00151-DAD-JLT Document 5 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   AUGUSTUS MONDRIAN,                                No. 1:21-cv-00151-DAD-JLT
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   PRABHJOT KAUR,                                    ACTION WITHOUT PREJUDICE FOR LACK
                                                       OF JURISDICTION
15                      Defendant.
                                                       (Doc. No. 4)
16

17

18          On February 8, 2021, plaintiff Augustus Mondrian filed suit against defendant Prabhjot

19   Kaur, plaintiff’s ex-wife, alleging that in connection to their divorce, defendant removed property

20   from their apartment and took money from their joint bank accounts. (Doc. No. 1.) In addition,

21   plaintiff alleges the defendant fabricated claims of domestic violence, which resulted in her being

22   granted custody of their child. Plaintiff seeks to be compensated for the wedding and reception in

23   India and to recover the money taken from the couples’ joint accounts. (See id.) In conjunction

24   with the complaint, plaintiff filed a motion for a temporary restraining order against defendant,

25   seeking to enjoin her from contacting plaintiff. (Doc. No. 3.) Plaintiff also filed a motion to

26   proceed in forma pauperis. (Doc. No. 2.)

27          On February 9, 2021, the assigned magistrate judge issued findings and recommendations,

28   recommending the action be dismissed for lack of jurisdiction. (Doc. No. 4.) The magistrate
                                                      1
      Case 1:21-cv-00151-DAD-JLT Document 5 Filed 03/10/21 Page 2 of 2


 1   judge noted that the district court is unable to review the judgment of the Kern County Superior

 2   Court under the Rooker-Feldman doctrine, and as such could not review that state court’s orders

 3   regarding the couples’ property division, the dissolution of the marriage, or the custody

 4   determination. (Id. at 4 (citing Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of

 5   Appeals v. Feldman, 460 U.S. 462 (1983)).) In addition, the magistrate judge found that

 6   plaintiff’s allegations of diversity jurisdiction were insufficient, warranting dismissal of the action

 7   on that ground as well. (Doc. No. 4 at 3–4.)

 8          The findings and recommendations were served upon plaintiff and contained notice that

 9   any objections thereto were to be filed within fourteen (14) days from the date of service. (Id. at

10   4.) The findings and recommendations also “advised that failure to file objections within the

11   specified time may waive the right to appeal the District Court’s order.” (Id. (citing Martinez v.

12   Ylst, 951 F.2d 1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014)).)

13   No objections have been filed, and the deadline to do so has expired.

14          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court conducted a de

15   novo review of the case. Having carefully reviewed the file, the court finds the findings and

16   recommendations are supported by the record and proper analysis.

17          Accordingly,

18           1.     The findings and recommendations issued on February 9, 2021 (Doc. No. 4) are

19                  adopted in full;

20           2.     The complaint is dismissed without prejudice due to lack of jurisdiction;
21           3.     Plaintiff’s motion to proceed in forma pauperis and motion for a temporary

22                  restraining order (Doc. Nos. 2, 3) are denied having been rendered moot;

23           4.     The action is terminated in its entirety; and

24           5.     The Clerk of Court is directed to close this case.

25   IT IS SO ORDERED.
26
        Dated:     March 9, 2021
27                                                         UNITED STATES DISTRICT JUDGE

28
                                                       2
